Case 1:17-cr-00503-A.]N Document 170 Filed 04/09/19 Page 1 of 1
Case 1:17~cr~00503-AJN Document 169 Filed 04/08/19 Page 1 of 1

4 y _':::-?»ui':‘.. ': 743 l”";;"“::M§:l---\i)_l C E \X/ E L L`

g

13

t 5 fig

  

5

 

 

~~ ~='" > “~ April 8, 2019 HoN:/ALi'éoN J. NATHAN

_ APR O§MZTO;LQ’§ uNiTF,n andre nimmer iquE
~ 4 ` “ " """"`“ vIA ECF
Honorable A`lison J' Nathan Mr. Siva‘s bail conditions are hereby modified to
United States District Judge permit him to travel to Delaware, Maryland, Pennsylvania,
United States Courthouse Connecticut, Rhode lsland, and Massachusetts, during the
40 Foley Squar@ month of April.

 

 

 

 

Re: United States v. Michael Siva, Dkt No., l:l7-cr-00503~AIN
Dear Judge Nathan:

I Write on behalf of Michael Siva, who is scheduled to surrender to begin his prison
sentence on June 3, 2019. As you may recall, Mr. Siva has a son, Caden, Who is ajunior in high
school and plans to attend college beginning in September 2020. Michael and his Wife vvould like
to take Caden to Visit several colleges in the northeast (in Baltimore, Philadelphia, and
Massachusetts) during the Week of April 15. They Would leave by car on Monday April 15 and
return to their home on Sunday April Zl.

Michael’s current bail conditions limit his travel to the Southern and Eastern
Districts of New York and New Jersey. The planned college trip would require an extension of
those limits to include Delaware, Maryland, Pennsylvania, Connecticut, Rhode Island and
Massachusetts. l have spoken to Assistant United Stated Attorney Andrea Grisvvold and pre-trial
services Officer Shannon Hernandez, and neither objects to the proposed modification I thank
the Coult for its consideration of this request.

Respectfully submitted,

/s/ Paul Shechtman

Paul Shechtman
Partner

Bl’aCeWell LLP T.` ~'r1,212.508.6100 F: +1.80044()11.3970

1251/Avenue of the Americas, 119th Floor, New Yorl<, New York 10020~1100
bracevveH,coln

AUST|N CONNECT|CUT DALLAS DUBA| HOUSTON LONDON NEW VORK SAN ANTON|O SEATTLE WASH|NGTON, DC

#5913603

 

 

